 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1467 
In the House of Representatives, U. S.,

June 23, 2010
 
RESOLUTION 
Requesting return of official papers on H.R. 5136. 
 
 
That the Clerk of the House of Representatives request the Senate to return to the House the bill (H.R. 5136) entitled An Act to authorize appropriations for fiscal year 2011 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes..  
 
Lorraine C. Miller,Clerk.
